Citation Nr: 1450058	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  12-05 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include  posttraumatic stress disorder (PTSD), bipolar disorder not otherwise specified (NOS), major depressive disorder, anxiety state NOS, depressive disorder not elsewhere classified (NEC), adjustment disorder, and agoraphobia.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 

INTRODUCTION

The Veteran served on active service from October 1965 to April 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

The Veteran initially filed a claim to establish service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons and the diagnoses of record, the Board has expanded the Veteran's claim to include all acquired psychiatric disabilities, and the issue has been re-characterized as stated on the title page.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a review of the record, the Board concludes that a remand is necessary so that VA may fulfill its duty to assist the Veteran in substantiating his claims.

Preliminarily, a review of the record indicates that pertinent evidence may be absent from the claims file.  A May 2004 psychiatric consultation report noted that the Veteran received weekly psychotherapy at the Community Counseling Center.  The Board notes that these treatment records are not of record.  Accordingly, reasonable efforts must be made to obtain any outstanding private treatment records.  Moreover, records received from the Social Security Administration (SSA) include VA mental health treatment records from the VA medical center (VAMC) in Oklahoma City, dated December 2001 through March 2002, which are not otherwise of record.  As VA treatment records obtained by the AOJ are limited to records from the Providence, Rhode Island VAMC dated March 2009 through June 2010, the Board finds that there may be outstanding VA treatment records that should be obtained.

The Veteran reported that he received SSA disability benefits.  As noted above SSA records have been associated with the claims file.  However, these records are limited to medical treatment records and SSA evaluation reports.  A final SSA determination is not of record.  Accordingly, any SSA determination or decision must be obtained.  

The Board also notes that further development is needed to corroborate the Veteran's asserted in-service stressor.  In an April 2010 Form 21-078a and March 2010 statement, the Veteran reported that from "12/67-4/67" or in the alternative sometime in 1966, his ship, the USS Clinton, was deployed to a conflict in North Africa.  The Veteran stated that this caused him great anxiety and that he had severe panic attacks whenever general quarters was called.  The Board notes that the AOJ requested deck logs for the USS Clinton from January 1967 through April 1967.  In a February 2013 correspondence, the Textual Archives Service Division indicated that decks logs from January 1967 through March 1967 had been reviewed and that the USS Clinton had not supported combat operations in North Africa.  However, this negative response is insufficient because it does not encompass the entire time span identified by the Veteran.  Accordingly, further efforts to corroborate the Veteran's stressor are necessary.  In addition, the actual deck logs from the USS Clinton (or photocopies) must be obtained rather than a statement that they were reviewed.  The Board exercises de novo review and must be able to review the evidence directly that is relied upon.

With regard to the Veteran's TDIU claim, the Veteran is not currently service-connected for any disability.  Accordingly, the Veteran's TDIU claim is inextricably intertwined with his service-connection claim for an acquired psychiatric disorder, as the granting of service connection would affect his TDIU claim.  As such, the TDIU claim must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that issues are inextricably intertwined if one claim could have significant impact on the other).
Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he submit a properly executed and separate VA form 21-4142 for all private care providers, to include the Community Counseling Center.  Upon receipt of such, VA must take appropriate action to request all treatment records.  All efforts to obtain these records must be documented.  The RO must make two (2) attempts to obtain any private medical evidence identified, unless the first attempt demonstrates that a second attempt would be futile.

2.  Contact the Veteran and request that he identify the date and location of all VA treatment he received.  Thereafter, obtain all outstanding VA treatment records, including all treatment records from the Oklahoma City, Oklahoma VAMC and treatment records from the Providence, Rhode Island VAMC from June 2010 to present.  

3.  Obtain from the SSA the records pertinent to the Veteran's claim for Social Security disability benefits, including any SSA determinations or decisions.

4.  The AOJ should take all appropriate steps to verify the Veteran's claimed stressor, to include those described in his April 2010 Form 21-078 and March 2010 statement, including forwarding a copy of the Veteran's military personnel records, together with the stressor information that has been obtained, to the JSRRC.  Ask the JSRRC to provide any additional information available regarding the Veteran's stressor.  The Veteran should also be invited to submit any supporting evidence, including lay evidence from fellow service members who witnessed the Veteran's stated stressor.  All actions to verify the alleged stressor should be fully documented in the claims file.  If the information provided by the Veteran lacks sufficient specificity to be verified, the AOJ should make a formal finding to that effect.

5.  Obtain the deck logs from the USS Clinton from January 1966 through April 1967 and associate them with the claims file.

6.  Determine if the stressors either (1) relate to a fear of hostile military or terrorist activity and are consistent with the places, types, and circumstances of his service; or (2) do not involve fear of hostile military or terrorist activity, and have been sufficiently corroborated or verified. 

7.  Schedule the Veteran for a VA examination to determinate the nature and severity of any acquired psychiatric disorder.  The examiner is requested to:

a.  Identify all psychiatric disorders.  

b.  State whether it is at least as likely as not (50 percent or greater) that any diagnosed psychiatric disorder first manifested during service or is otherwise etiologically related to his military service.

c.  If any of the Veteran's stressors are verified, or relate to a fear of hostile military or terrorist activity and the Veteran is diagnosed with PTSD, opine whether the stressors are adequate to support a diagnosis of PTSD and, if so, whether the Veteran's symptoms are related to the claimed stressors.

The examiner should discuss the Veteran's claimed in-service stressor and assertion of having experienced panic attacks during active service. 

Any opinion expressed should be accompanied by a complete rationale.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence, both for and against the claim, is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

8.  Thereafter, readjudicate the issues on appeal.  If the benefits sought are not granted in full, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



